10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26

 

 

Case 2:19-cv-01572-JCC Document17 Filed 12/30/19 Page 1 of 9

John A. Follis, WSBA #18513

email: jfollis@andersonhunterlaw.com
Anderson Hunter Law Firm, P.S.

2707 Colby Ave., Suite 1001

Everett, WA 98201

Tel: 425-252-5161; Fax: 425-258-3345
Attorneys for Defendants Mathewson
and KBM Seattle, LLC

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE

MID-CENTURY INSURANCE COMPANY, )
\ No. 2:19-cv-1572

Plaintiff, )

) DECLARATION OF KEITH

vs. ) MATHEWSON

)
KBM SEATTLE, LLC; KEITH B. )
MATHEWSON; SALLY MATHEWSON; _ )
and MICHAEL YOUNG,
Defendants.

 

KEITH MATHEWSON declares as follows:

1. I am over the age of 18 years and the following statements are made from my
personal knowledge. I am competent to testify to the facts set forth in this Declaration.

2. I am the sole member of KBM Seattle Limited Liability Company. (KBM)
Attached as Exhibit A is the KBM information on record with the Washington State. KBM
was formed on November 9, 2006 and has been doing business since that time.!

a. Over the last few years KBM has operated solely as a real estate rental

company that I personally manage. There are no employees besides me.

 

' One oddity with the Mid-Century insurance that was obtained for me is the declaration page listed KBM LLC
as the policyholder. There has never been a KBM LLC only a KBM Seattle LLC.

DECLARATION OF KEITH MATHEWSON - 1 ANDERSON HUNTER LAWFIRM, P.S
2707 COLBY AVENUE, SUITE 1001
EVERETT. WASHINGTON 98201

JAF/20466/0001/01049192.v1 TELEPHONE (425) 252-516+
FACSIMILE (425) 258-3345

 
10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26

 

 

Case 2:19-cv-01572-JCC Document17 Filed 12/30/19 Page 2 of 9

4. KBM leases out space at locations on West Marginal Way and Delridge Way
in Seattle. My insurance agent of ten plus years is Dale Gilbertson. I started working with
Dale around 2008. Dale obtained insurance for a prior business I operated at the West
Marginal Way location called Seattle Fine Woodworking. Seattle Fine Woodworking ceased
operations around 2014 and from that point on the Marginal Way location became part of
KBM leasing activities.

on Every year I would discuss my insurance needs with Dale Gilbertson. Dale
has been a Farmer’s agent for 20 years. Dale knew KBM was in the business of leasing space
at both the West Marginal Way and Delridge locations in 2014. We discussed insurance
needs every year with each new policy. KBM is listed as having the West Marginal address
as its principal office with the secretary of state. Further, when I paid the insurance premiums
for the KBM policy at issue, the address on the check on at least on one occasion was the
West Marginal Way address. (Exhibit B) Finally, about a year before the Young incident
which led to the King County lawsuit, I had a discussion with Dale about a trailer loss at the
West Marginal Way property. The trailer was used as a maintenance trailer at both the
Delridge and West Marginal Way locations. Dale told me the loss was not covered only
because it was in the parking lot and not inside the West Marginal way building. Dale never
told me before the Young accident that the Marginal Way property was not covered.

6. I relied on Dale to provide full Business Liability Coverage for KBM which
only rents out space at these two locations. It would make no sense for me to get coverage
for space KBM was leasing at Delridge and not West Marginal way. I expected if KBM were
sued for some type of injury related to its business there would be coverage.

7. The Delridge and West Marginal way properties are part of one singular
operation. Although KBM leases space to different tenants who operate different businesses
at the Delridge and West Marginal Way locations, KBM’s business as lessor is the same. I

store materials and supplies used to maintain the Marginal Way building at the Delridge

DECLARATION OF KEITH MATHEWSON - 2 ANDERSON HUNTER LAWFIRM, P'S
2707 COLBY AVENUE, SUITE 1001
EVERETT WASHINGTON 98201

JAF/20466/0001/01049192.v1 TELEPHONE (425) 252-5161

FACSIMILE (425) 258-3345

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-01572-JCC Document17 Filed 12/30/19 Page 3 of 9

property and vice versa. KBM owns equipment used to maintain both locations. As stated, a
maintenance trailer goes back and forth between locations. The accounting and banking for
Delridge and Marginal Way are the same as both locations are part of one single KBM rental
operation.

8. I am not an expert in insurance by any means. I relied on Dale Gilbertson’s
expertise. I understood the insurance policy at issue covered general liability claims not
simply premises liability claims. My reading of the Businessowners Liability Coverage
Form indicated to me that I was covered for any injury (occurrence) taking place during the
policy period in the “covered territory” which I read as anywhere in the United States. I did
not read the Designated Premises Endorsement as limiting coverage to one specific location.

o. The DPE form has nothing listed under Premises. (Exhibit C) There is nothing
listed directly under Project. The added language on the page that references the Business
Owners Liability Coverage Form references premises shown in a “Schedule”. At the top of
the page nothing is listed under Schedule. However, the word “Schedule*” contains and there
is a footnote. The footnote is confusing. It refers to information required to complete the
schedule; I didn’t think there was any information required to complete any schedule. This
form did not communicate limitation of liability coverage to me to a specific location. Even
reading this now it is not clear to me what “declarations” the footnote is referring to.

10. In the Young lawsuit currently pending in King County Superior Court, KBM
and I have been sued for millions of dollars over an alleged brain injury. I’m being defended
by Michael Thompson of the Mix Sanders Law Firm. Mr. Thompson has been retained to
defend me under reservations of rights by Liberty Mutual. Following Mr. Thompson’s tender
Mid-Century Insurance hired a second attorney to defend me under a reservation of rights. J
have not been notified by that Mid-Century lawyer that I would be responsible for his fees or
advised what they are at this point. What KBM and I need is insurance coverage for an

upcoming mediation, not necessarily a duplicative defense. J resent the fact that Mid-Century

DECLARATION OF KEITH MATHEWSON - 3 ANDERSON HUNTER LAW FIRM, P.S
2707 COLBY AVENUE, SUITE 1001
EVERETT. WASHINGTON 98207

JAF/20466/0001/01049192.v1 TELEPHONE (425) 252-5161

FACSIMILE (425) 258-3345

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:19-cv-01572-JCC Document17 Filed 12/30/19 Page 4 of 9

is asking me to pay for the lawyer they hired to defend me as it withdraws the defense. They
easily could have just paid half of Mr. Thompson’s fees.

I declare under penalty of perjury under the laws of the state of Washington that the
foregoing is true and correct to the best of my knowledge.

DATED this 30" day of December, 2019, in Seattle, Washington.

/s/ Keith Mathewson
KEITH MATHEWSON

DECLARATION OF KEITH MATHEWSON - 4 ANDERSON HUNTER LAW FIRM, P,S.
2707 COLBY AVENUE, SUITE 1001
EVERETT. WASHINGTON 98201
JAF/20466/0001/01049192.v1 TELEPHONE (425) 252-5161

FACSIMILE (425) 258-3345

 
Corporations ang P4She)-O4899-ICC Document 17 Filed 12/30/19 Page5of9 Page | of?

ines SPAREN Charities Filing
“System

BUSINESS INFORMATION

Business Name:
KBM SEATTLE LIMITED LIABILITY COMPANY
UBI Number:
602 667 465
Business Type:
WA LIMITED LIABILITY COMPANY
Business Status:
ACTIVE
Principal Office Street Address:
4841 W MARGINAL WAY SW, SEATTLE, WA, 98106-1516, UNITED STATES
Principal Office Mailing Address:
4841 W MARGINAL WAY SW, SEATTLE, WA, 98106-1516, UNITED STATES
Expiration Date:
11/30/2020
jurisdiction:
UNITED STATES, WASHINGTON

Formation/ Registration Date:

11/09/2006

Period of Duration:

PERPETUAL

Inactive Date:

Nature of Business:

OTHER SERVICES

https://ecfs.sos.wa.gov/ 12/30/2019
Corporations ¢ and L Charities Page 2 of 2

Sey. JCC Document17 Filed 12/30/19 Page 6 of 9

REGISTERED AGENT INFORMATION
Registered Agent Name:
CATHERINE MATHEWSON

Street Address:

4841 W MARGINAL WAY SW, SEATTLE, WA, 98106-1516, UNITED STATES

Mailing Address:

PO BOX 7663, TACOMA, WA, 98417-0663, UNITED STATES

GOVERNORS
Title Governors Type Entity Name First Name Last Name
GOVERNOR INDIVIDUAL KEITH MATHEWSON
Back

Name = History , | Print I Return to Business Search

 

 

( i
| Filing History Ik

 

https://ccfs.sos.wa.gov/ 12/30/2019
Case 2:19-cv-01572-JCC Document17 Filed 12/30/19 Page 7 of 9

papniau) saunjeas Aqunoas

 

ES HHT UO SECM e

BHNLYNDIS G3Z!IHOHLNY

&

wg TOUWUCO wes e ae -

owan

 

5
g

e0SE

es
wy

" oszeropis-6h-
eles VM 'S1LLWaS
08026 XO8 ‘O'd
nose

Flek-Ele}-(e)
AHL OL AVd

QIST-90186 VAN ‘ST LLLVES
MS AVA TYNIDUVIN ‘As TPB?
OTT ‘WLLLVaS Wed

D.Gilb_O000065
Print

lof 1

Case 2:19-cv-01572-JCC Document17 Filed 12/30/19 Page 8 of 9
https://us-mg5.mail.yahoo.com/neo/launch?.rand=b 1 md8rl4p3 9ii#175.

Subject: CHECK PAYMENT
From: kbmseattle@comcast.net (kbmseattle@comcast.net)
To: RHISDALE@YAHOO.COM;

Date: Friday, October 31, 2014 11:41 AM

Dale,
Attached is the check image for reinstating our automatic monthly payment for KBM's
insurance. If you need to get in touch with me my number is 253-906-7562.

Thanks,
Catherine

 

10/31/2014 1:
D.Gilb_000064
Case 2:19-cv-01572-JCC Document17 Filed 12/30/19 Page 9 of 9
Case 2:19-cv-01572-JCC Document13 Filed 12/05/19 Page 98 of 170

POLICY NUMBER: 60488~77-40 BUSINESSOWNERS

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

LIMITATION OF COVERAGE TO DESIGNATED
PREMISES OR PROJECT

This endorsement modifies insurance provided under the following:

BUSINESSOWNERS POLICY

SCHEDULE’
Premises:
Project:
The following is added to the Businessowners Li- 1. The ownership, maintenance or use of the
ability Coverage Form: premises shown in the Schedule and operations
This insurance applies only to “bodily injury,” necessary or incidental to those premises; or
“property damage,” “personal injury,” “advertising 2. The project shown in the Schedule.

injury” and medical expenses arising out of:

*Information required to complete this Schedule, if not shown on this endorsement, will be shown in the
Declarations.

BP 04 12 01 87 Copyright, Insurance Services Office, Inc., 1985
